                                     IN THE UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF VIRGINIA
                                              ROANOKE DIVISION

                       CRIMINAL MINUTES - INITIAL APPEARANCE, ARRAIGNMENT,
                           BOND/DETENTION HEARING/PRELIMINARY EXAM

 Case No.: 4:18cr00011-11                                       Date: 11/14/18


 Defendants:                                                        Counsel:
 Laquante Tarvares Adams, present, custody                          Robert Hagan, Jr., cja, present 


 PRESENT:          JUDGE:                      Joel C. Hoppe, USMJ              TIME IN COURT: 2:43-2:53=10 min
                   Deputy Clerk:               Karen Dotson
                   Court Reporter:             Karen Dotson, FTR
                   U. S. Attorney:             Ron Huber
                   USPO:                       Andrew Ridgeway
                   Case Agent:                 FTO Devin Taylor
                   Interpreter:                n/a

                              INITIAL APPEARANCE AND BOND HEARING

          Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings.
          Government moves to unseal case. Court grants motion.
          Defendant requests appointment of counsel. CJA 23 completed; counsel will be appointed prior to
          defendant's next scheduled court appearance – counsel present today
          Bond hearing held. Record proceedings, witnesses, etc
          Government does not oppose bond.
          Defendant(s) not eligible for bond because state reasons not eligible.
          Bond set at Amount, type, i.e., secured, unsecured, property, cash, corporate surety.
          Deft. notified of right to consular notification under the Vienna Convention.

 In addition to the standard conditions of release, the following special conditions of release are imposed:

          The defendant shall avoid contact outside the presence of his/her counsel with any alleged victims or
          potential witnesses regarding his/her case.
          The defendant shall report as directed by the probation officer, and shall promptly report any personal
          status changes to the probation officer: this shall include immediately reporting any contact by law
          enforcement officers regarding a criminal investigation or any additional criminal charges placed against
          the defendant; the defendant shall continue to reside at his/her current residence, and shall not change
          residences without first obtaining permission from the probation officer.
          The defendant shall abstain from the excessive OR any use of alcohol or any use or possession of any
          controlled substances unless prescribed by a licensed treating physician for a legitimate medical purpose.
          The defendant shall not possess a firearm or other dangerous weapon and shall reside in a residence free of
          such.
          The defendant shall submit to random drug and or alcohol testing as directed by the probation officer.
          The defendant shall not travel outside the Western District of Virginia without first obtaining permission
          from the probation officer.
          The defendant shall submit to warrantless search and seizure of his/her person and property as directed by
          the probation officer for the purpose of determining if he/she is in compliance with his/her conditions of
          pretrial release.
          The defendant shall actively seek and/or maintain employment.
          The defendant shall maintain or commence an education program.
          The defendant shall surrender his/her passport to the Probation Office to be held pending further order of
          the court; the defendant shall not apply to obtain a passport.
          The defendant shall not associate with any known users/possessors of illegal controlled substances and
          shall not be present in any location where illegal controlled substances are being used and/or distributed,
          unless approved by his/her supervising officer in cooperation with law enforcement officers.
          The defendant shall be placed on home detention subject to electronic monitoring and all residential
          absences must be approved in advance by the probation officer.

Case 4:18-cr-00011-MFU-RSB Document 249 Filed 11/14/18 Page 1 of 2 Pageid#: 793
            The defendant shall continue in his/her currentmental health OR substance abuse OR both
            counseling/treatment program at his/her own expense.
            The defendant shall allow the probation officer open communication with any treatment agencies or health
            care providers for the purpose of monitoring the defendant's compliance with all treatment requirements.
            Any animals on the premises of the defendant's residence must be restrained in a way so as to not interfere
            with the probation officer's access to the defendant's residence and to ensure the officer's safety.
            Defendant advised of penalties and sanctions for failure to appear and/or violating conditions of release.

                                                    DETENTION
            Government moves for detention. (Can be continued for up to 3 days)
            Government moves for continuance of detention hearing.
            Defendant(s) moves for continuance of detention hearing. (Can be continued for up to 5 days)
            Detention hearing continued to KEYBOARD().
            Detention hearing held. Record proceedings, witnesses, etc
            Findings of Fact:

                                           PRELIMINARY EXAM
                                     (Only if arrested on criminal complaint)
            Defendant does not contest probable cause.
            Preliminary exam waived. Waiver form executed by parties.
            Preliminary Exam held. Record proceedings, witnesses, etc
            Probable cause found. Order will enter.
            Probable cause not found. Court orders complaint dismissed. Order will enter.

                                                 ARRAIGNMENT
            Defendant(s) waives reading of Indictment/Information.                   Indictment/Information read.
            Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P).


 DEFENDANT(S) PLEADS:

  DEF. #              GUILTY                 NOT GUILTY            NOLO                       REMARKS 
                                          1                                           
    1 
                                                                
                                                                                      
    2 
                                                                                 
                                                                                      
    3 
                                                                                 
                                                                                      
    4 
                                                                                 


            Jury trial set for TO BE SET before Chief Judge Urbanski.
            Pretrial conference set for Pretrial conference date.
            Defendant(s) remanded to custody.
            Defendant(s) released on bond.


 Additional Information:
 Dft sworn, 24 yoa, went to high school
 Does not request release on bond at this time
 Dft remanded to USM custody




Case 4:18-cr-00011-MFU-RSB Document 249 Filed 11/14/18 Page 2 of 2 Pageid#: 794
